DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 12/20/2017, 02/28/2018 and 04/22/2020. It is noted, however, that applicant has not filed a certified copy of the DE102017223473.3, DE102018202998.9 and EP18830455.4 applications as required by 37 CFR 1.55.

Information Disclosure Statement
     The information disclosure statement (IDS) submitted on 06/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
     The drawings are objected to because 
In Fig 5, image points pairs numbered 315, 317 should be numbered 314, 317, in view of the specification.  
The unlabeled rectangular boxes shown in the drawings (Fig. 6) should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim(s) 1 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molin et al. (US 20160300113 A1, hereinafter "Molin").
     Regarding claim 1, Molin teaches a method for operating a camera-monitor system for a motor vehicle (see lines 1 – 6 of abstract, and see lines 2 – 4 of paragraph 0001) comprising: 
providing a first image of surroundings (see field of view 222 of fig. 2b) of the motor vehicle (see the vehicle 210 of fig. 2f) from a first camera (see camera 220 of fig. 2a);
providing a second image of surroundings (see field of view 232 of fig. 2d) of the motor vehicle (see 210 of fig. 2f) from a second camera (see camera 240 of fig. 2a), wherein the imaged surroundings partially overlap in the first and second images (see overlapping area 260 of fig. 2f; and also see lines 1 -4 of par. 0059);
ascertaining transformation parameters (see lines 1-3 of paragraph 0096 wherein Molin discloses determining cameras parameters in the form of an initial or “default” homography matrix, with the transformation parameters being interpreted as initial homography matrix value) for transforming a 
ascertaining further transforming the second image transformation in dependence parameters for on the ascertained transformation parameters (see lines 6 – 15 of paragraph 0086 and see paragraph 0098; wherein Molin discloses performing improved homography matrix values collective calibration to reduce the small errors or distortions occurring in the previous calibration, with the improved homography matrix values being interpreted as the further transformation parameters) and in dependence on a specification provided for the transformed second image (see lines 15 – 16 of paragraph 0106 wherein Molin discloses that the seam 1056 at the overlap area is visually non-existent, which is interpreted as a provided specification); and
transforming the second image with the further transformation parameters into the transformed second image (see lines 11 – 15 of paragraph 0103 wherein Molin discloses adjusting the homography transformation matrices to result pixel-wise coincidence in the final image).
     Regarding claim 2, Molin also teaches the method as claimed in claim 1, wherein Molin further discloses the step of ascertaining the further transformation parameters comprises: ascertaining three image points on a straight line in the first image (see lines 17 – 21 of paragraph 0095); and ascertaining three corresponding image points based on the second image using the transformation parameters (see lines 1 – 4 of paragraph 0097).
     Regarding claim 3, Molin teaches the method as claimed in claim 2, wherein Molin further discloses step of the straight line lies in the edge region of the first image (see lines 1 – 4 of paragraph 0104, wherein Molin discloses pairing or joining images at the seam 1056 which is a straight line as shown in figs. 10d-10f).
     Regarding claim 4, Molin teaches the method as claimed in claim 2, in which Molin further discloses the step of the further transformation parameters are ascertained such that the three image points in the first image and the three corresponding image points coincide (see lines 1 – 3 of paragraph 0097, and see the term “coincidence” in lines 11 – 15 of paragraph 0103 wherein Molin discloses adjusting the homography transformation matrices to result pixel-wise coincidence in the composite final image).
     Regarding claim 5, Molin teaches the method as claimed in claim 1 further comprising: ascertaining two further image points in the second image (see lines 2 – 3 
     Regarding claim 6, Molin teaches the method as claimed in claim 1, wherein Molin further discloses the step of eight degrees of freedom are used for transforming the second image, five degrees of freedom of which are defined by way of the transformation parameters and three other degrees of freedom are defined by way of the further transformation parameters (see par. 0096 wherein Molin discloses formulas of a homography matrix H using 8 degree of freedom h1-h8, with the matrix being normalized as h9 = 1. Examiner notes that, for proper calibration Molin’s embodiment uses at least 4 marker points. Therefore, in light of this situation, a person of ordinary skill could divide those 8 degrees of freedom in two processes of 5 and 3 degree of freedom).
     Regarding claim 7, Molin teaches the method as claimed in claim 1, wherein Molin further discloses the step of the specification provided comprises at least one of: representing a bottom edge of the motor vehicle so that it is straight (see the term “the ground adjacent the vehicle” in lines 3 – 4 
     Regarding claim 8, Molin teaches the method as claimed in claim 1, wherein Molin further discloses the step of at least one transformation comprises a homography transformation (see lines 1-7 of par. 0094, wherein Molin discloses using the homography matrix by planar projective transformation).
     Regarding claim 9, Molin teaches the method as claimed in claim 1, wherein Molin further discloses the step of representing the first image and the transformed second image as an overall image on a common monitor of the camera-monitor system (see lines 13 -15 of par. 0094, wherein Molin discloses that the displaying the composite resultant image or overall image on the display device 412 or monitor).
     Regarding Claims 10 – 18, Examiner notes that the claims recite a camera-monitor system for a motor vehicle comprising a first camera, a second camera and an electronic control unit, wherein, the camera-monitor system is configured to implement the method of claims 1 – 9 respectively. 
     Molin teaches the method of claims 1 – 9 – see rejection above. 
     Examiners also notes that claims 10 – 18 recite the same limitations of claims 1 – 9 respectively.
. 

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Miksch (US 2011/0228101 A1) discloses a method of determining calibration parameters of a camera from the transformation of a portion of a first image into a corresponding portion of a second image both images capture by the camera.
	Al Rasheed et al. (US 10,518,702 B2) discloses a system and method for image adjustment and stitching for tractor-trailer panoramic displays that creates a single comprehensive image that is displayed to a driver of the tractor trailer to provide a wide angle view of the sides and rear of the tractor trailer combination.
     Ishii et al. (US 2008/0181488 A1) discloses a camera calibration method using projection transformation to obtain transformation parameters for the front and back cameras. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669          
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669